Citation Nr: 0120582	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for a disability, other 
than arthritis, involving the right great toe.  

4.  Entitlement to service connection for bladder cancer, to 
include as a result of exposure to Agent Orange.  

5.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.  

6.  Entitlement to service connection for carcinoma of the 
right eyelid, to include as a result of exposure to Agent 
Orange.  

7.  Entitlement to service connection for a disability of 
multiple joints, to include the spine and right great toe, 
claimed as arthritis of multiple joints.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to August 1968, to include a tour of duty in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO).  in 
Nashville, Tennessee.  

Also, by a February 2001 rating action, the RO denied service 
connection for tinnitus.  Although notified of that decision 
in March 2001, the veteran has not appealed the denial.  
Accordingly, the issue of entitlement to service connection 
for tinnitus is not before the Board at this time.  


FINDINGS OF FACT

1.  Bilateral hearing loss, constituting a disability for VA 
purposes, is of service origin.  

2.  A psychiatric disorder was first shown many years after 
separation from service, and is not causally related to the 
veteran's active military duty.  

3.  A disability, other than arthritis, of the right great 
toe has not been diagnosed.  

4.  Bladder cancer is not causally related to the veteran's 
active military duty or to any incident therein, to include 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
period of active military duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000).  

2.  A psychiatric disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

3.  A disability, other than arthritis, of the right great 
toe was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  

4.  Bladder cancer, to include as a result of exposure to 
Agent Orange, was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  On multiple occasions during the 
current appeal in the present case, the veteran has referred 
to the existence of records of post-service treatment that he 
has received for his claimed disabilities.  The RO has 
procured all such available documents.  The veteran has also 
submitted copies of additional medical treatment records.  He 
has not reported the existence of any other records of 
post-service inpatient or outpatient treatment for the 
claimed disabilities which, if obtained, would support the 
claims on appeal.  In fact, in a December 1999 statement, 
after identifying some sources of pertinent post-service 
treatment which the RO had either previously obtained or 
subsequently procured after receiving the document, the 
veteran specifically stated that all other medical evidence 
had been previously submitted.  Furthermore, during the 
current appeal, the veteran has undergone multiple VA 
examinations, including a VA general medical examination as 
well as several specialized VA evaluations.  In light of the 
above, the Board concludes that the VA has complied with the 
Veterans Claims Assistance Act of 2000.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, a psychosis, malignant tumors, and arthritis become 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disorders 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Also, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2001) and 38 C.F.R. § 
3.307(a)(6)(ii) (2000) are met, even though there is no 
record of such disease during service provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 & Supp, 2001) and 38 C.F.R. § 3.307(d) (2000) are 
also satisfied:  Chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea), and soft tissue cancers other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma.  38 C.F.R. § 3.309(e) (2000).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id. 

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

I.  Bilateral Hearing Loss

Throughout the current appeal, the veteran has asserted that 
he has a bilateral hearing loss disability and that this 
disorder was incurred during his active military duty, when 
he was exposed to loud noises.  In an April 1984 statement, 
the veteran asserted that his hearing problem developed 
during his tour of duty in Vietnam, that he was going to 
receive further study when he returned to the United States, 
but that did not do so because he did not wish to go to a 
hospital for evaluation as he missed his family.  

The service personnel records indicate that the veteran's 
military specialty was a heavy vehicle driver.  These 
documents also show that the veteran participated in two 
campaigns described as the Vietnam Counteroffensive Phase III 
and the 6th Campaign.  

The service medical records are negative for complaints of, 
treatment for, or findings of a bilateral hearing loss 
disability.  At the separation examination which was 
conducted in August 1968, the veteran denied ever having 
experienced, or experiencing at that time, ear trouble or 
hearing loss.  This discharge evaluation demonstrated that 
the veteran's hearing acuity was within normal limits.  

According to pertinent post-service medical records, in 
October 1968 just over one month after discharge from active 
military duty, the veteran was treated for cerumen impaction 
of his right ear canal that he believed was interfering with 
his hearing.  In a March 1984 statement, the treating 
physician explained that the veteran's right ear canal was 
irrigated in October 1968 and that he did not see the veteran 
since that early post-service treatment session.  

Subsequently, in July 1984, the veteran underwent a VA Agent 
Orange examination.  According to the report of this 
examination, an evaluation of the veteran's ears was 
negative.  

Thereafter, in September 1996, the veteran underwent a VA 
audiological examination at which time he reported 
experiencing a gradual decrease in his hearing acuity 
bilaterally.  He described having had a history of noise 
exposure during his military service.  No other significant 
factors were revealed in the interview.  This examination 
demonstrated the following auditory thresholds:  10 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 
2000 Hertz, 15 decibels at 3000 Hertz, and 55 decibels at 
4000 Hertz in the veteran's right ear and 10 decibels at 
500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 
2000 Hertz, 20 decibels at 3000 Hertz, and 50 decibels at 
4000 Hertz in his left ear.  The veteran had speech 
recognition scores of 92 percent correct in his right ear and 
92 percent correct in his left ear.  These results showed 
mild to moderately severe sensorineural hearing loss in both 
of the veteran's ears.  

In June 2000, the veteran underwent another VA audiological 
examination.  According to the report of this evaluation, the 
examiner, who had reviewed the veteran's claims folder and 
medical file, noted that the pre-enlistment and discharge 
audiometric tests showed normal hearing sensitivity 
bilaterally, that the veteran stated that he had first begun 
to notice hearing loss in 1984 (16 years after his separation 
from service), and that he was last evaluated in 1996 when 
bilateral moderate high frequency sensorineural hearing loss 
at 4000 Hertz was shown.  At the June 2000 VA audiological 
examination, the veteran explained that he sometimes has 
slight problems hearing well in groups.  He also noted that, 
during his active military duty, he served in a transport 
unit in which he was exposed to a great deal of noise from 
motors and machinery.  The veteran related a limited history 
of occupational noise and some recreational noise exposure.  

This examination demonstrated the following auditory 
thresholds:  15 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz, and 45 decibels at 4000 Hertz in the veteran's 
right ear and 25 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 
3000 Hertz, and 55 decibels at 4000 Hertz in his left ear.  
The veteran had speech recognition scores of 96 percent 
correct in his right ear and 92 percent correct in his left 
ear.  These results showed mild to moderately severe 
sensorineural hearing loss in both of the veteran's ears.  
The audiologist diagnosed moderate sensorineural hearing loss 
at 4000 Hertz bilaterally which was found to be stable 
compared to the last compensation and pension evaluation in 
1996.  

The audiologist stated that the acoustic immittance testing 
that was performed provided results that were within normal 
limits bilaterally and that these findings support a normal 
middle ear function and a hearing loss of cochlear origin.  
In addition, the audiologist explained that it would be 
difficult to attribute the veteran's moderate sensorineural 
hearing loss at 4000 Hertz to his military service.  The 
audiologist cited the lack of evidence of hearing loss at the 
veteran's discharge examination and before his first 
post-service complaints of this disorder in 1984.  The 
audiologist noted that the etiology of the veteran's 
bilateral hearing loss was some unknown causative factor that 
could not be determined.  She also concluded that the 
veteran's configuration of hearing loss would lend itself to 
a noise-related etiology.  

To summarize, the veteran's statements describing his noise 
exposure during service and his symptoms are considered to be 
competent evidence.  He is not competent, however, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings, diagnoses 
or opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In this regard, the Board is satisfied that the veteran was 
exposed to extensive acoustic trauma while conducting his 
responsibilities in the transport unit to which he was 
assigned during his active military duty.  Furthermore, the 
recent VA examinations in September 1996 and June 2000 
confirmed the presence of bilateral sensorineural hearing 
loss pursuant to 38 C.F.R. § 3.385 (2000).  

The Board acknowledges the VA audiologist's June 2000 
conclusion that it would be difficult to attribute the 
veteran's moderate sensorineural hearing loss at 4000 Hertz 
to his active military duty due to the lack of evidence of 
such a disorder until at least 16 years after his separation 
from service.  Significantly, however, the audiologist also 
concluded that the veteran's configuration of hearing loss 
would lend itself to a noise-related etiology.  As the Board 
has noted in this decision, throughout the current appeal, 
the veteran described in-service exposure to noise from 
motors and machinery as a result of his responsibilities in a 
transport unit.  He has not described, nor does a thorough 
review of the claims folder reveal, any significant 
pre-service or post-service noise exposure.  

Accordingly, the Board finds that the evidence in the current 
appeal is in equipoise as to the etiology of the veteran's 
bilateral hearing loss.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue is given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  

As such, the Board concludes that the veteran's current 
bilateral hearing loss disability is due to his in-service 
exposure to acoustic trauma.  Consequently, service 
connection for bilateral hearing loss is warranted.  

II.  A Psychiatric Disorder

Throughout the current appeal, the veteran has asserted that 
he has a psychiatric disorder and that this disability was 
incurred during his active military duty.  He has described 
being very nervous and feeling much stress and tension since 
his return from Vietnam.  In support of these contentions, 
the veteran submitted an April 1984 statement from a neighbor 
who had lived next to him for most of his life.  In this 
document, the neighbor stated that he had observed the 
veteran to be very nervous since his return from service.  

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  At the 
August 1968 separation examination, the veteran denied ever 
having experienced, or experiencing at that time, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The veteran's psychiatric 
evaluation was found to be within normal limits.  

According to pertinent post-service medical records, at the 
July 1984 VA Agent Orange examination, the veteran reported 
being extremely nervous and having problems with his memory 
of recent and remote events.  He stated that these symptoms 
were noticeable in the past 10 years.  The examiner did not 
diagnose a psychiatric disorder.  

Thereafter, in September 1996, the veteran underwent a VA 
mental disorders examination at which time he reported 
experiencing nervousness "for years."  He explained that, 
upon returning home from Vietnam, he gradually started 
trembling and feeling shaky and that at times he has 
shortness of breath with palpations and sweating, exaggerated 
startle response especially to sounds, difficulty 
concentrating at times, trouble falling or staying asleep, 
and is irritable at times.  The veteran denied having a 
history of psychiatric hospitalizations or consultations.  

The mental status examination demonstrated that the veteran 
was cooperative, unhappy, able to trust people, and 
well-oriented to time, place, and person and that he had neat 
and kempt dressing and grooming, no tics or tremors, a tense 
mood, slow but clear speech, no audiovisual hallucinations, 
no persecutory trends, logical and relevant interpretation 
for proverbs, good concentration and calculation, good 
information and intelligence, good judgment and insight about 
his medical and emotional problems, and good memory for 
remote, recent, and immediate events.  Based on this mental 
status evaluation and history, the examiner diagnosed a 
generalized anxiety disorder.  

To summarize, throughout the current appeal, the veteran has 
described feeling very nervous as well as much stress and 
tension since his return from Vietnam.  The veteran's 
statements describing his psychiatric symptoms constitute 
competent evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  

However, as the Board has discussed, the service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.  Furthermore, the first 
post-service evidence of such a disability occurred at the 
July 1984 VA Agent Orange examination, when the veteran 
complained of a 10-year history of being extremely nervous 
and having problems with his memory of recent and remote 
events.  A psychiatric disability, defined as a generalized 
anxiety disorder, was not first diagnosed until the September 
1996 VA mental disorders examination.  The veteran himself 
has admitted that he does not have a history of psychiatric 
hospitalizations or consultations.  

Significantly, the claims folder contains no competent 
evidence associating the veteran's generalized anxiety 
disorder with his active military duty.  Consequently, the 
Board must conclude that, based on this lack of evidence, the 
veteran's psychiatric disability, characterized as a 
generalized anxiety disorder, is not of service origin.  
Thus, service connection for a psychiatric disorder is not 
warranted.  

III.  A Disability, Other Than Arthritis,
Of The Right Great Toe

Throughout the current appeal, the veteran has asserted that 
he has a disability, other than arthritis, of his right great 
toe and that this disorder was incurred during his active 
military duty.  He has described experiencing foot pain 
during his active military duty and, in a statement dated in 
April 1984, maintained that his foot problems began at the 
end of his basic training.  

In June 1984, the veteran submitted an April 1984 statement 
from a neighbor who had lived next to him for most of his 
life.  In this document, the neighbor stated that he had 
observed the veteran, who had come home on leave from basic 
training in December 1966, to have trouble with pain and 
tenderness of his foot and that these symptoms were causing 
him to limp.  This observation was confirmed by two other 
persons who also submitted lay statements in June 1984.  

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  A 
private medical report dated in December 1966, during the 
veteran's active military duty, reflected treatment for pain 
in his right great toe.  X-rays were negative.  The examining 
physician prescribed Butazolidin Alka and explained in the 
report that he did not see the veteran since the December 
1966 treatment session.  At the August 1968 separation 
examination, the veteran denied ever having experienced, or 
experiencing at that time, foot trouble.  This evaluation 
demonstrated that the veteran's feet were normal.  

Post-service medical records are negative for a diagnosis of 
a disability, other than arthritis, of the veteran's right 
great toe.  At the September 1996 VA general medical 
examination, the veteran did make any complaints regarding 
his right great toe.  A physical examination demonstrated 
that the veteran's feet were normal.  The examiner did not 
diagnose a disability, other than arthritis, of the veteran's 
right great toe.  

The Board acknowledges the private medical treatment that the 
veteran received for his right great toe pain in December 
1966 during his active military duty.  Significantly, 
however, subsequent service, and post-service, medical 
records have failed to demonstrate treatment for, or a 
diagnosis of, a disability, other than arthritis, of the 
veteran's right great toe.  Without current evidence of the 
presence of a disability, other than arthritis, of the 
veteran's right great toe, service connection for any such 
disorder cannot be granted.  

IV.  Bladder Cancer,
Asserted To be Secondary To In-Service Exposure To Agent 
Orange

Throughout the current appeal, the veteran has asserted that 
his bladder cancer, which he has been treated for since 1988, 
was incurred as a result of his active military duty.  
Specifically, he has claimed that this disorder was caused by 
his in-service exposure to Agent Orange.  In a statement 
received at the RO in June 1990, the veteran asserted that 
physicians have told him that bladder cancer is unusual for a 
person of his age.  

The service medical records are negative for complaints of, 
treatment for, or findings of bladder cancer.  At the August 
1968 separation examination, the veteran denied ever having 
experienced, or experiencing at that time, a tumor, growth, 
cyst, or cancer; frequent or painful urination; blood in his 
urine; or sugar or albumin in his urine.  This evaluation 
demonstrated that the veteran's genitourinary system was 
normal.  

According to pertinent post-service medical records, the 
first evidence of bladder cancer is dated in August 1988, 
when the veteran was treated for noninvasive papillary 
transitional cell carcinoma of the bladder, grade I-II/IV.  
Subsequent private medical records reflect treatment for 
several recurrences of bladder cancer between May 1989 and 
January 1990.  

The examiner who conducted the September 1996 VA general 
medical examination diagnosed bladder cancer by history.  
Thereafter, in June 2000, the veteran underwent a VA 
genitourinary examination, which essentially considered the 
veteran's prostate condition with regard to his recently 
diagnosed prostatic carcinoma.  The examiner did not discuss 
the veteran's history of bladder cancer.  

As previously indicated, VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of several disabilities.  38 C.F.R. § 
3.309 (2000).  However, the regulatory presumption does not 
apply to bladder cancer.  Additionally, the veteran has not 
submitted any competent medical evidence, nor is there any 
competent medical evidence of record, which establishes a 
nexus between his diagnosed bladder cancer and his service or 
any incident therein, to include exposure to Agent Orange.  
Accordingly, service connection for bladder cancer, to 
include as a result of exposure to Agent Orange, must be 
denied.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a psychiatric disorder is denied.  

Service connection for a disability, other than arthritis, of 
the right great toe is denied.  

Service connection for bladder cancer, to include as a result 
of exposure to Agent Orange, is denied.  


REMAND

I.  Skin Disorder And Carcinoma Of The Right Eyelid,
To Include As A Result Of Exposure To Agent Orange

With regard to the claims of entitlement to service 
connection for a skin disorder, to include as a result of 
exposure to Agent Orange, and entitlement to service 
connection for carcinoma of the right eyelid, to include as a 
result of exposure to Agent Orange, the Board notes that the 
post-service medical records reflect pertinent treatment.  In 
May 1983, the veteran had a lesion on his lumbar area 
fulgurated under local anesthesia.  In the same month, he 
also underwent an excision of a basal cell carcinoma lesion 
on his right lower lid.  An April 1984 private examination 
showed the presence of a small lesion forming on the lower 
portion of the veteran's forehead between his brow area which 
the examining physician felt was very suspicious of a basal 
cell lesion.  

At the July 1984 VA Agent Orange examination, the veteran 
noted his history of an excision of skin cancer on his right 
lower eyelid and left posterior lower thorax in 1983 and 
described recurring rashes around the anterior and sternal 
portions of his neck and on the medial aspect of his thighs 
for the past 10 years.  A physical examination demonstrated 
the presence of a solitary irregular nevus in the left 
posterior thorax near the midline and no discernible overt 
rash on the veteran's head or neck.  An impression of a nevus 
of the left posterior thorax was given.  

In August 1986, the veteran had a benign skin lesion removed 
from the posterior aspect of his neck.  Between October and 
November 1989, he was treated for Pityriasis Lichenoides et 
Varioliformis Acuta on his left upper arm.  A February 1991 
pathology report includes a diagnosis of multifocal 
superficial basal cell carcinoma of the right mid-superior 
posterior portion of the thorax.  

As previously indicated, VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of several disabilities.  38 C.F.R. § 
3.309 (2000).  The regulatory presumption does not apply to 
the dermatological disorders for which the veteran has 
received post-service treatment.  However, included in the 
claims folder in the present case is an April 1984 statement 
from one of the veteran's treating physicians who explained 
that "[a]pparently studies have shown that exposure to this 
agent [Agent Orange] has resulted in a higher rate of skin 
cancer . . . to its victims."  

The service medical records, including the August 1968 
separation examination, are negative for complaints of, 
treatment for, or findings of the claimed skin disorders.  
However, the veteran's exposure to Agent Orange is conceded 
as his service personnel records confirm his tour of duty in 
Vietnam.  In view of these facts, as well as the absence of a 
VA examination by a dermatologist, and the recent passage of 
the Veterans Claims Assistance Act of 2000, the Board 
believes that a VA examination by a dermatologist is 
warranted.  

II.  A Disability Of Multiple Joints, To Include The Spine
And Right Great Toe, Claimed As Arthritis Of Multiple Joints

With regard to the claim of entitlement to service connection 
for a disability of multiple joints, to include the spine and 
right great toe, claimed as arthritis of multiple joints, the 
Board notes that the post-service medical records reflect 
pertinent treatment.  In May 1984, the veteran sought 
treatment for complaints of neck soreness, occasional low 
back pain, and left elbow weakness and occasional tingling.  
X-rays taken of the veteran's cervical spine showed some 
questionable thinning of the C5 disc space.  X-rays taken of 
the veteran's thoracic and lumbar spine showed only minimal 
degenerative changes.  The examining physician diagnosed 
nonspecific myalgia and minimal cervical disc syndrome.  

In June 1984, the veteran sought treatment for complaints of 
intermittent discomfort in his shoulder radiating down his 
arm.  The examining physician diagnosed bilateral thoracic 
outlet syndrome.  A physical examination conducted at the 
July 1984 VA Agent Orange examination demonstrated a normal 
back with full range of motion and good posture and a 
negative musculoskeletal evaluation.  

In November 1984, the veteran again sought treatment from his 
private physician for complaints of pain and discomfort in 
his neck and shoulder as well as muscle discomfort in his 
lower back.  The veteran explained that many times he 
experienced a considerable amount of discomfort in his neck, 
mid-back, and low back regions which limited his degree of 
motion.  The physician explained that the May 1984 x-rays 
showed minimal degenerative changes of the veteran's cervical 
spine and mild degenerative changes of his thoracic spine.  
The physician then stated that he had seen a picture of the 
veteran during his time in service and that the veteran 
appeared to have placed his hand on his back as if to support 
his back.  The physician noted that the picture caused him to 
wonder whether the veteran had perhaps experienced back 
trouble during service.  If so, the physician expressed his 
opinion that "then obviously his [the veteran's] back 
problem dates back to his enlistment time in the service."  

In May 1989, the veteran underwent an anterior cervical 
fusion of his C4-5 and C5-6 with a right iliac bone graft 
microscope Smith-Robinson technique.  His pre-operative, and 
post-operative, diagnosis was herniated nucleus pulposus at 
C4-5 and C5-6.  

At the September 1996 VA general medical examination, the 
veteran described low back pain for a number of years as well 
as some pain and discomfort in the medial aspect of his left 
ankle.  A physical examination of the veteran's 
musculoskeletal system demonstrated no evidence of disease, 
no scars, full range of motion of the back, the ability to 
bring fingers to approximately two inches from the floor, a 
neurological evaluation that was within normal limits, and 
normal straight leg raising.  X-rays taken of the veteran's 
lumbosacral spine showed very early and very minor spurring 
of osteoarthritis.  Chest x-rays showed minor degenerative 
spurring along the dorsal spine.  In pertinent part, the 
examiner diagnosed low back pain.  

The Board acknowledges that the service medical records, 
including the August 1968 separation examination, are 
negative for complaints of, treatment for, or findings of a 
disability, including but not limited to arthritis, of 
multiple joints such as the spine and right great toe.  
Importantly, however, the pertinent post-service medical 
records reflect diagnoses of some questionable thinning of 
the veteran's C5 disc space, minimal degenerative changes of 
his cervical spine, minimal degenerative changes of his 
thoracic and lumbar spine, nonspecific myalgia, minimal 
cervical disc syndrome, bilateral thoracic outlet syndrome, 
herniated nucleus pulposus at C4-5 and C5-6, and low back 
pain.  Furthermore, in a November 1984 statement, the 
veteran's private physician stated that, if the veteran had 
in fact experienced back trouble during service, "then 
obviously his back problem dates back to his enlistment time 
in the service."  

As the Board has discussed, the veteran was accorded a VA 
general medical examination in September 1996.  However, he 
has not been accorded a VA examination by an orthopedic 
specialist.  In view of these facts as well as the recent 
passage of the Veterans Claims Assistance Act of 2000, the 
Board believes that a VA examination by an orthopedist is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.  

2.  In particular, the RO is requested to 
furnish the veteran the appropriate 
release of information forms in order to 
procure copies of all previously 
unobtained VA and private medical records 
regarding treatment that he has received 
for a skin disorder, carcinoma of his 
right eyelid, and a multiple joint 
disability from service up to the 
present.  The RO is requested to obtain 
all records which are not on file.  

3.  The RO should also request the 
Murfreesboro VA Medical Center and the VA 
Outpatient Clinic in Knoxville, Tennessee 
to furnish copies of any records of 
treatment that the veteran has received at 
those facilities since his separation from 
service.  The RO should obtain all records 
which are not currently on file.  

4.  Thereafter, a VA examination should be 
conducted by a dermatologist in order to 
determine the nature and etiology of any 
skin disorder and carcinoma of the right 
eyelid.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
and studies deemed necessary should be 
conducted.  The examiner should discuss 
all pertinent pathology shown on 
examination.  The examiner should also 
express an opinion as to whether it is as 
likely as not that any skin disorder and 
carcinoma of the right eyelid shown is 
related to the veteran's service, 
including his in-service exposure to Agent 
Orange.  

5.  A VA examination by an orthopedic 
specialist should also be conducted to 
determine the nature and etiology of any 
disability, including but not limited to 
arthritis, of multiple joints such as the 
spine and right great toe.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays of the veteran's spine 
and any other joints which cause problems 
for the veteran, any other specialized 
testing deemed necessary should be 
performed.  The examiner should provided 
the ranges of motion of the veteran's 
cervical, thoracic, and lumbar spine and 
any other affected joints as well as the 
normal ranges of motion for the cervical, 
thoracic, and lumbar spine and the other 
relevant joints.  Any other joint 
pathology found on examination should be 
noted in the evaluation report.  

Following the examination, the examiner 
is requested to list any and all joint 
disabilities found on examination.  In 
addition, the examiner is asked to 
express an opinion as to whether it is as 
likely as not that any such multiple 
joint disability diagnosed on 
examination, including but not limited to 
arthritis, is related to the veteran's 
service.  

6.  Following any additional development 
deemed necessary, the RO should 
re-adjudicate the issues of entitlement to 
service connection for a skin disorder, to 
include as a result of exposure to Agent 
Orange; entitlement to service connection 
for carcinoma of the right eyelid, to 
include as a result of exposure to Agent 
Orange; and entitlement to service 
connection for a disability of multiple 
joints, to include the spine and right 
great toe, claimed as arthritis of 
multiple joints.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 

